ON REHEARING
PER CURIAM.
The defendant appeals asserting his three-year mandatory minimum sentence to be improper.1 Defendant was sentenced for robbery with a firearm as a youthful offender pursuant to Chapter 958, Florida Statutes. This sentence is vacated in accordance with Trent v. State, 403 So.2d 1131 (Fla. 4th DCA 1981), and Section 958.-05(3), Florida Statutes (1979).
*1299Reversed and remanded for resentencing in accordance with the above cited authorities.
REVERSED AND REMANDED.
MOORE, BERANEK and HERSEY, JJ., concur.

. This Court’s previous opinion issued October 28, 1981, is withdrawn and the present opinion substituted.